Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-4, 6 and 8 under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. Pub. No. 20130225685, published 08/29/2013, cited in the previous Office action) in view of: i) Tseti (U.S. Pub. No. 20130210922, published 08/15/2013, cited in the previous Office action); and ii) Pavliv (U.S. Pub. No. 20130245591, published 09/19/2013, cited in the previous Office action), is withdrawn in view of the cancellation of claims 1-4, 6 and 8.
The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. Pub. No. 20130225685, published 08/29/2013, cited in the previous Office action) in view of: i) Tseti (U.S. Pub. No. 20130210922, published 08/15/2013, cited in the previous Office action); and ii) Pavliv (U.S. Pub. No. 20130245591, published 09/19/2013, cited in the previous Office action), as applied to claims 1-4, 6 and 8 above, and further in view of: i) Dasberg (U.S. Pub. No. 20120035267, published 02/09/2012, cited in the previous Office action); and ii) Dietlin (U.S. Pub. No. 20040054012, published 03/18/2004, cited in the previous Office action), is withdrawn in view of the cancellation of claims 1-8.
Non-Statutory Obviousness-Type Double Patenting-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-8 on the on the ground of nonstatutory double patenting as being unpatentable over U.S. patent application Nos: 1) 16/424,274 (claims 9-10 and 12-17); and 2) withdrawn because the Applicants have submitted a Terminal Disclaimer under 35 C.F.R. § 1:321(c) in the reply filed on 01/26/2022. Please note that the Terminal Disclaimer is effective with respect to all claims in the instant application. See MPEP § 804.02.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Anita L. Meiklejohn (617-521-7041) on 02/04/2022.
AMENDMENTS TO THE CLAIMS
Amend claim 22 to recite “The aqueous composition of claim 21, wherein the isotonic agent is mannitol.”
Amend claim 32 to recite “The composition of claim 28, wherein the mass ratio (w/w) of cysteine hydrochloride to ibuprofen is between 0.20:1 and 0.40:1.”
Amend claim 33 to recite “The composition of claim 32, wherein the mass ratio (w/w) of cysteine hydrochloride to ibuprofen is between 0.10:1 and 0.20:1.”
Amend claim 34 to recite “The composition of claim 33, wherein the mass ratio (w/w) of cysteine hydrochloride to ibuprofen is 0.08:1.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
An aqueous composition of the instant invention, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, Atkinson (U.S. Pub. No. 20130225685, published 08/29/2013, cited in the previous Office action), teaches an aqueous composition comprising 3.0 mg/ml ibuprofen and 10.0 mg/ml paracetamol (see ¶s 0031-0032 and Example Atkins states that excipients may include suitable antioxidants, pH modulators sufficient to give a pH of 5 to 6, buffering agents, isotonic agents and purified water. Please see ¶s 0031, 0040-0043 and Examples 3-4. However, the Atkins does not suggest or disclose a composition pH of between 6.3 and 6.8.
Furthermore, the unexpected and surprising observation that a composition manufactured within the limitations of the instant claims was unexpectedly found to exhibit superior stability at 6 months, when compared to a similar pharmaceutical composition disclosed by the prior art reference (see pages 4-7 of Remarks filed on 01/26/2022), could not have been predicted by the prior art.
Conclusions
Claims 9-36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629